




--------------------------------------------------------------------------------



EXHIBIT 10.1


Contract Manufacturing Agreement
This Contract Manufacturing Agreement, dated as of October 25, 2019 (the
“Agreement”), is entered into by and between Shenzhen Hytera Communications Co.,
Ltd. , a corporation formed under the laws of the P.R.C. (“SHCCL”), together
with Hytera Communications (Hong Kong) Company Limited, a limited liability
company incorporated in Hong Kong (registration number 39005087-000-03-19-2)
having an address at Unit 223 2/F Hi-Tech Centre 9 Choi Yuen Road Sheng Shui Nt
Hong Kong (“Hytera HK”, and both SHCCL and Hytera HK are collectively referred
to in this Agreement as “Hytera”, or “Sellers”), and EMCORE Corporation, a New
Jersey corporation having an address at 2015 Chestnut St., Alhambra, CA 91803
(“EMCORE”, or “Buyer”, and together with Hytera, the "Parties", and each, a
"Party").
WHEREAS, SHCCL is in the business of manufacturing and selling fiber optic
products;
WHEREAS, EMCORE is engaged in the business of manufacturing certain laser module
(“LM”) and DMTX products at its wholly-owned subsidiary’s Beijing facility;
WHEREAS, EMCORE wishes to engage Hytera to manufacture the Products at Hytera’s
(or Hytera’s subcontractor’s) facility located in Thailand;
WHEREAS, Hytera desires to manufacture and sell the Products to EMCORE;
WHEREAS, concurrently with the execution of this Agreement (i) EMCORE and Hytera
will enter into that certain Asset Purchase Agreement, dated as of the date
hereof (the “Asset Purchase Agreement”) and (ii) EMCORE Optoelectronics
(Beijing) Co, Ltd., Buyer’s wholly-owned subsidiary, a corporation formed under
the laws of the P.R.C. (“EA”) and Hytera will enter into that certain Transition
Services Agreement, dated as of the date hereof (the “Transition Services
Agreement”);
WHEREAS, this Agreement, the Asset Purchase Agreement, and the Transition
Services Agreement collectively constitute the “Definitive Agreement” as defined
in that certain Memorandum of Understanding, entered into as of July 24, 2019,
by and between Buyers and Seller (the “MOU”); and
WHEREAS, EMCORE and SHCCL entered into an agreement named “Agreement for the
handling of EMCORE’s Excess Aged Inventory at Hytera”, effective as of December
2, 2015 (“Excess Materials and Component Agreement”);
WHEREAS, EA and SHCCL have reached consensus on the execution of a VMI
agreement, whose final draft is attached to this Agreement as Exhibit A. The
effective date of this VMI Agreement shall be date it has been executed by each
party thereto (the “VMI Agreement”).
NOW, THEREFORE, in consideration of the mutual covenants, terms and conditions
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:


1.Definitions. Capitalized terms have the meanings set forth or referred to in
this Section
 
"Action" means any claim, action, cause of action, demand, lawsuit, arbitration,
notice of violation, proceeding, litigation, citation, summons, subpoena or
investigation of any nature, civil, criminal, administrative, regulatory or
other, whether at law, in equity or otherwise.





--------------------------------------------------------------------------------





"Affiliate" of a Person means any other Person that directly or indirectly,
through one or more intermediaries, Controls, is Controlled by, or is under
common Control with, such Person.
"Agreement" has the meaning set forth in the preamble to this Agreement.
"Asset Purchase Agreement" means that certain Asset Purchase Agreement, dated as
of the Effective Date, by and between Hytera and EMCORE.
"Background Intellectual Property Rights" means EMCORE's Intellectual Property
or Hytera's Intellectual Property, as applicable, except for any Foreground
Intellectual Property Rights.
"Bailed Property" has the meaning set forth in Section 14.1(a). For the
avoidance of doubt, Bailed Property shall not include any equipment purchased by
Hytera, and sold by EMCORE, pursuant to the Asset Purchase Agreement.
"Business Day" means any day except Saturday, Sunday or any other day on which
commercial banks located in P.R.C., Hong Kong S.A.R. or State of New Jersey are
authorized or required by Law to be closed for business.
"Claim" means any Action brought against a Person entitled to indemnification
under Section 10.
"Confidential Information" has the meaning set forth in Section 13.1.
"Confirmation" has the meaning set forth in Section 3.2.
"Control" (and with correlative meanings, the terms "Controlled by" and "under
common Control with") means, with respect to any Person, the possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of another Person, whether through the ownership or
voting securities, by contract, or otherwise.
"Defective" means not conforming to the Product Warranty under Section 9.3.
"Defective Products" means goods shipped by Hytera to EMCORE pursuant to this
Agreement that are Defective.
"Delivery Date" means the delivery date for Products ordered hereunder that is
set forth in Schedule 1 or in a Purchase Order.
"Delivery Location" means the location for delivery of the Products specified in
the applicable Purchase Order.
"Depreciation Expense" has the meaning set forth in Section 5.8.
"Depreciation Expense Date" has the meaning set forth in Section 5.8.
"Disclosing Party" has the meaning set forth in Section 13.1.
"Dodd-Frank Act" has the meaning set forth in Section 4.4(a).
"Effective Date" means the date first set forth above (which shall be the date
the Agreement has been signed by each Party).





--------------------------------------------------------------------------------





"EMCORE" has the meaning set forth in the preamble to this Agreement.
"EMCORE Contracts" means all contracts or agreements to which EMCORE is a party
or to which any of its material assets are bound.
"EMCORE Parties" means EMCORE, its subsidiaries, permitted successors and
permitted assigns.
"EMCORE's Intellectual Property" means all Intellectual Property Rights owned by
or licensed to EMCORE, including all Foreground Intellectual Property Rights and
any of EMCORE's Background Intellectual Property Rights used in the design,
production, and manufacturing of the Products.
"Encumbrance" means any charge, claim, community property interest, pledge,
condition, equitable interest, lien (statutory or other), option, security
interest, mortgage, easement, encroachment, right of way, right of first
refusal, or restriction of any kind, including any restriction on use, voting,
transfer, receipt of income or exercise of any other attribute of ownership.
"Equipment" means goods (other than inventory, farm products or consumer goods)
that are used in the manufacture, production or assembly of Products by Hytera,
and all machinery, equipment, Tooling, furnishings and fixtures (as such terms
are defined in UCC Section 9-102) now owned or hereafter acquired by Hytera, of
any kind, nature or description, as well as all (a) additions to, substitutions
for, replacements of and accessions to any of the foregoing items, (b)
attachments, components, parts (including spare parts) and accessories installed
thereon or affixed thereto, and (c) Intellectual Property Rights in connection
with the foregoing.
"Force Majeure Event" has the meaning set forth in Section 17.20.
"Forecast" means, with respect to any period, a good faith projection or
estimate of EMCORE's requirements for Products during each month during the
period, which approximates, based on information reasonably available at the
time to EMCORE, the quantity of Products that EMCORE may order for each such
month.
"Foreground Intellectual Property Rights" means any and all of the Intellectual
Property Rights developed with respect to, or for incorporation into, the
Products, that are either developed (i) by EMCORE alone, (ii) by EMCORE and
Hytera jointly or (iii) by Hytera alone as requested by EMCORE in connection
with this Agreement.
"Governmental Authority" means any federal, state, local or foreign government
or political subdivision thereof, or any agency or instrumentality of such
government or political subdivision, or any self-regulated organization or other
non-governmental regulatory authority or quasi-governmental authority (to the
extent that the rules, regulations or orders of such organization or authority
have the force of Law), or any arbitrator, court or tribunal of competent
jurisdiction.
"Governmental Order" means any order, writ, judgment, injunction, decree,
stipulation, award or determination entered by or with any Governmental
Authority.
“Hong Kong Financial Reporting Standards” means all Hong Kong Financial
Reporting Standards, Hong Kong Accounting Standards (HKAS) and interpretations
issued by the Hong Kong Institute of Certified Public Accountants.





--------------------------------------------------------------------------------





"Hytera" has the meaning set forth in the preamble to this Agreement.
"Hytera Contracts" means all contracts or agreements to which Hytera is a party
or to which any of its material assets are bound.
"Hytera Parties" means Hytera, its Affiliates, subcontractors and permitted
successors and permitted assigns.
"Hytera's Intellectual Property" means all Intellectual Property Rights owned by
or licensed to Hytera, including any of all Foreground Intellectual Property
Rights Hytera's Background Intellectual Property Rights used in the design,
production, and manufacturing of the Products.
"Hytera's Property" has the meaning set forth in Section 14.5.
“Incoterms” means Incoterms 2010, the eighth sets of pre-defined international
contract terms published by the International Chamber of Commerce relating to
international commercial law.
"Indemnified Parties" has the meaning set forth in Section 10.1.
"Indemnifying Party" has the meaning set forth in Section 10.1.
"Initial Price" has the meaning set forth in Section 5.1.
"Initial Term" has the meaning set forth in Section 6.1.
"Inspection Period" has the meaning set forth in Section 4.3.
"Intellectual Property Rights" means all industrial and other intellectual
property rights comprising or relating to: (a) Patents; (b) Trademarks; (c)
internet domain names, whether or not Trademarks, registered by any authorized
private registrar or Governmental Authority, web addresses, web pages, website,
and URLs; (d) works of authorship, expressions, designs and design
registrations, whether or not copyrightable, including copyrights and
copyrightable works, software and firmware, application programming interfaces,
architecture, files, records, schematics, data, data files, and databases and
other specifications and documentation; (e) Trade Secrets; (f) semiconductor
chips, mask works and the like; and (g) all industrial and other intellectual
property rights, and all rights, interests and protections that are associated
with, equivalent or similar to, or required for the exercise of, any of the
foregoing, however arising, in each case whether registered or unregistered and
including all registrations and applications for, and renewals or extensions of,
such rights or forms of protection pursuant to the Laws of any jurisdiction
throughout in any part of the world.
"Law" means any statute, law, ordinance, regulation, rule, code, constitution,
treaty, common law, Governmental Order or other requirement or rule of law of
any Governmental Authority.
"Losses" has the meaning set forth in Section 10.1.
"Nonconforming Products" means any goods received by EMCORE from Hytera that:
(a) do not conform to the product number listed in the applicable Purchase
Order; (b) do not fully conform to the agreed Specifications, other than due to
(i) EMCORE’s designs or (ii) materials purchased by EMCORE for use in the
manufacture, production or assembly of Products by Hytera; (c) on visual
inspection, EMCORE reasonably determines are otherwise Defective; or (d) exceed
the





--------------------------------------------------------------------------------





quantity of Products ordered by EMCORE pursuant to this Agreement or any
Purchase Order. Where the context requires, Nonconforming Products are deemed to
be Products for purposes of this Agreement.
"Notice" has the meaning set forth in Section 17.5.
"Party" has the meaning set forth in the preamble to this Agreement.
"Patents" means all patents (including all reissues, divisionals, provisionals,
continuations and continuations-in-part, re-examinations, renewals,
substitutions and extensions thereof), patent applications, and other patent
rights and any other Governmental Authority-issued indicia of invention
ownership (including inventor's certificates, petty patents, and patent utility
models).
"Permits" means permits, licenses, franchises, approvals, authorizations,
registrations, certificates, variances and similar rights obtained or required
to be obtained, from any Governmental Authority.
"Person" means any individual, partnership, corporation, trust, limited
liability entity, unincorporated organization, association, Governmental
Authority or any other entity.
"Personnel" of a Party means any agents, employees, contractors or
subcontractors engaged or appointed by such Party.
“PPV” means purchase price variance.
"Price" has the meaning set forth in Section 5.2.
"Products" means the products identified on Schedule 1 as described in the
Specifications, as updated by the Parties from time to time by mutual written
agreement.
"Product Warranty" has the meaning set forth in Section 9.3.
"Purchase Order" means EMCORE's purchase order issued to Hytera hereunder, which
may, among other things, specify items such as: (a) the Products to be
purchased; (b) the quantity of each of the Products ordered; (c) the Delivery
Date; (d) the unit Price for each of the Products to be purchased; (e) the
billing address; and (f) the Delivery Location; in each case, including all
terms and conditions attached to, or incorporated into, such purchase order, and
any Release issued by EMCORE to Hytera under the Purchase Order. For the
avoidance of doubt, any references to Purchase Orders hereunder also include any
applicable Releases.
"Receiving Party" has the meaning set forth in Section 13.1.
"Reimbursement Depreciation" has the meaning set forth in Section 14.2.
"Release" means a document issued by EMCORE to Hytera pursuant to a Purchase
Order that identifies (to the extent not specified in the original Purchase
Order) the quantities of Products constituting EMCORE's requirements or
otherwise to be included in a particular order, the Delivery Locations and
Requested Delivery Dates for such Products.
"Renewal Term" has the meaning set forth in Section 6.2.





--------------------------------------------------------------------------------





"Representatives" means a Party's Affiliates and each of their respective
Personnel, officers, directors, partners, attorneys, third-party advisors,
successors and permitted assigns.
"Specifications" means the specifications for the Products as mutually agreed in
writing by EMCORE and Hytera.
"Taxes" means any and all present and future sales, income, stamp and other
taxes, levies, imposts, duties, deductions, charges, fees or withholdings
imposed, levied, withheld or assessed by any Governmental Authority, together
with any interest or penalties imposed thereon.
"Term" has the meaning set forth in Section 6.2.
"Tooling" means, collectively, all tooling, dies, test and assembly fixtures,
gauges, jigs, patterns, casting patterns, cavities, molds, and documentation
(including engineering specifications and test reports) used by Hytera in
connection with its manufacture and sale of the Products, together with any
accessions, attachments, parts, accessories, substitutions, replacements and
appurtenances thereto.
"Trademarks" means all rights in and to US and foreign trademarks, service
marks, trade dress, trade names, brand names, logos, symbols, trade dress,
corporate names and domain names and other similar designations of source,
sponsorship, association or origin, together with the goodwill symbolized by any
of the foregoing, in each case whether registered or unregistered and including
all registrations and applications for, and renewals or extensions of, such
rights and all similar or equivalent rights or forms of protection in any part
of the world.
"Trade Secrets" means all inventions, discoveries, trade secrets, business and
technical information and know-how, databases, data collections, patent
disclosures and other confidential and proprietary information and all rights
therein.
“Transaction Documents” means this Agreement, the Asset Purchase Agreement, the
Transition Services Agreement, the Excess Materials and Component Agreement, the
VMI Agreement, in each case together with all Schedules, Exhibits and
Attachments thereto.
"US" means the United States of America.
2.    Purchase and Sale of Products.


2.1    Purchase and Sale. Subject to the terms and conditions of this Agreement,
during the Term, EMCORE shall purchase Products from Hytera, and Hytera shall
manufacture and sell Products to EMCORE, at the initial Prices set forth on
Schedule 1 attached hereto. The Parties shall, from time to time, amend Schedule
1 to reflect any agreed revisions; provided that no such revisions will modify
this Agreement or be binding on the Parties unless such revisions have been
fully approved in a signed writing by authorized Representatives of both
Parties.


2.2    Terms of Agreement and EMCORE's Purchase Order Prevail; Order of
Precedence. The Parties intend for the express terms and conditions contained in
this Agreement (including any Schedules and Exhibits hereto) and in any Purchase
Order that are consistent with the terms and conditions of this Agreement to
exclusively govern and control each of the Parties' respective rights and
obligations regarding the manufacture, purchase and sale of the Products, and
the Parties' agreement is expressly limited to such terms and conditions.
Notwithstanding the foregoing, if any





--------------------------------------------------------------------------------





terms and conditions contained in a Purchase Order conflict with any terms and
conditions contained in this Agreement, the applicable term or condition of this
Agreement will prevail and such contrary terms will have no force or effect.
Except for such contrary terms, the terms and conditions of all Purchase Orders
are incorporated by reference into this Agreement for all applicable purposes
hereunder. Without limitation of anything contained in this Section 2.2, any
additional, contrary or different terms contained in any Confirmation or any of
Hytera's invoices or other communications, and any other attempt to modify,
supersede, supplement or otherwise alter this Agreement, are deemed rejected by
EMCORE and will not modify this Agreement or be binding on the Parties unless
such terms have been fully approved in a signed writing by authorized
Representatives of both Parties. The delivery of goods, transportation,
provision of any licenses, authorizations and formalities, the costs of
carriage, insurance, package and marking, the transfer of title and risks of
loss and any other aspect with related to the performance of Agreement shall be
governed in accordance with EXW, manufacturing facility under Incoterms.


2.3    No Right to Manufacture and Sell Products to Other Parties. During the
Term, Hytera shall not manufacture or sell any Product (as defined above) to any
Person other than EMCORE, or enter into any agreement with any Person other than
EMCORE related to the manufacture or sale of, any Product (as defined above).
Hytera shall not, at any time, use any of EMCORE's Intellectual Property
(including Foreground Intellectual Property Rights and Background Intellectual
Property Rights) to manufacture or sell Products or other goods or products that
to any other buyer. This Section 2.3 will survive expiration or termination of
this Agreement.


3.    Ordering Procedure.


3.1    Purchase Orders. EMCORE shall issue Purchase Orders to Hytera in written
or electronic form. From time-to-time, EMCORE may also issue Releases to Hytera.
For the avoidance of doubt, EMCORE shall only be obligated to purchase from
Hytera, and Hytera shall be obligated to sell to EMCORE, the quantities of
Products listed on Schedule 1 hereto or otherwise specified in a Purchase Order
(including any related Release).


3.2    Acceptance, Rejection, and Cancellation of Purchase Orders. Hytera shall
confirm to EMCORE the receipt of each Purchase Order issued hereunder and
corresponding delivery date (each, a "Confirmation") within two Business Days
following Hytera's receipt thereof. Each Confirmation must reference EMCORE's
Purchase Order number, confirm acceptance of the Purchase Order or, solely if
permitted under this Section 3.2, advise EMCORE of Hytera's rejection of such
Purchase Order, the date of acceptance or rejection and the basis for rejection,
if applicable. If Hytera fails to issue a Confirmation within two Business Days
following Hytera's receipt thereof or otherwise commences performance under such
Purchase Order, Hytera will be deemed to have accepted the Purchase Order.
EMCORE may withdraw any Purchase Order prior to Hytera's acceptance thereof.
Hytera may reject a Purchase Order if Hytera has sent EMCORE a Notice of
termination under Section 6.5. Except as otherwise agreed in this Agreement,
Hytera may not cancel any previously accepted Purchase Order hereunder. EMCORE
may only cancel a previously accepted Purchase Order (i) pursuant to the
exercise of EMCORE's rights under Section 4.1 or (ii) upon mutual agreement of
the Parties, provided the EMCORE shall be liable for the reasonable storage and
freight costs of the forwarder due to the canceled delivery. If EMCORE cancels a
purchase order for finished goods, Hytera shall immediately stop the delivery,
and the any Products with aging more than 120 calendar days shall be defined as
excess inventory. If EMCORE cancels a purchase order for works in process,
Hytera shall immediately stop the process of manufacturing with respect to such
purchase order, and any corresponding WIP with aging more than 120 calendar days
shall be defined





--------------------------------------------------------------------------------





as excess inventory. EMCORE may postpone the delivery date on a Purchase Order
by providing at least two Business Days advance written Notice, and, if made
with less than 10 Business Days written notice, shall be liable for the
reasonable storage and freight costs of the forwarder due to the delayed
delivery.


3.3    Quarterly Updates. On a quarterly basis, the Parties shall confirm the
material list, unit price, minimum order quantity, lead time, and supplier
information for each product, provided that EMCORE is entitled to specify the
procurement channels for key materials.


3.4    Forecasts.


(a)EMCORE will deliver to Hytera on a monthly basis a Product demand Forecast
for the subsequent 12-month period, including a weekly demand forecast for the
subsequent 2-month period.


(b)Within three Business Days of receiving each Forecast, Hytera shall confirm
the delivery dates set forth in such Forecast, or provide Notice to Emcore of
any objection to such Forecast. If Hytera fails to issue an objection within
three Business Days of delivery of the Forecast, Hytera will be deemed to have
accepted the Forecast. Hytera shall ensure that it reserves sufficient
production capacity to meet each demand Forecast.


4.    Shipment, Delivery, Acceptance, and Inspection.


4.1    Shipment and Delivery Requirements. Time, quantity and delivery to the
Delivery Location are of the essence under this Agreement. Hytera shall procure
materials for, fabricate, assemble, pack, mark and ship Products strictly in the
quantities, by the methods, to the Delivery Locations and by the Delivery Dates,
specified in this Agreement or in an applicable Purchase Order or Release.
Delivery times will be measured to the time that Products are actually received
at the Delivery Location. If Hytera does not comply with any of its delivery
obligations under this Section 4, EMCORE may, following good faith discussion
with Hytera and at Hytera's sole cost and expense, (a) approve a revised
Delivery Date, (b) require expedited or premium shipment, or (c) cancel the
Purchase Order applicable to the delayed Product and obtain similar goods from
other sources (and all such Products will be deemed to have been purchased under
this Agreement for purposes of satisfying EMCORE's quantity requirements
hereunder), with Hytera being liable for additional costs to EMCORE associated
with such purchase. Unless otherwise expressly agreed to by the Parties in
writing, Hytera may not make partial shipments of Products to EMCORE. Hytera
shall inform EMCORE of any anticipated delivery delay as promptly as possible,
and in any event at least five Days prior to the scheduled Delivery Date.
Notwithstanding anything to the contrary contained in this Agreement, Hytera
shall not take responsibility for delay in delivery directly resulting from any
breach of any representation or warranty made with respect to the Purchased
Assets by EMCORE in the Asset Purchase Agreement or any breach of EA’s
obligations pursuant to the Transition Services Agreement.







--------------------------------------------------------------------------------





4.2    Transfer of Title and Risk of Loss.  


(a)        Title to Products shipped under any Purchase Order passes to EMCORE
upon delivery of the Products to freight service company designated by both
EMCORE and Hytera.


(b)    Notwithstanding any agreement between EMCORE and Hytera concerning
transfer of title, risk of loss to Products shipped under any Purchase Order
passes to EMCORE upon receipt by designated freight service company and Hytera
will bear all risk of loss or damage with respect to Products until designated
freight service company 's receipt of such Products in accordance with the terms
hereof.


4.3    Inspection. Hytera shall insure that all Products have been sampling
tested and qualified meet the applicable Specifications, and Hytera shall not
deliver any Non-Conforming Products. Products are subject to EMCORE's inspection
and approval or rejection as Nonconforming Products notwithstanding EMCORE’s
prior receipt of or payment for the Products. EMCORE shall have a reasonable
period of time no more than 30 days, following delivery of the Products to the
Delivery Location ("Inspection Period"), to inspect all Products received under
this Agreement and to inform Hytera, in writing, of EMCORE's rejection of any
Nonconforming Products. EMCORE may return to Hytera any or all units of rejected
Products that constitute Nonconforming Products because they exceed the quantity
stated in this Agreement or any Purchase Order. If EMCORE rejects any other
Nonconforming Products, EMCORE may elect to (a) require Hytera, at Hytera's sole
cost and in Product Warranty, to repair or replace the rejected Products at the
location specified by EMCORE (which may include Hytera's location, EMCORE's
location or the location of a third party), (b) purchase similar goods from
another source (and apply such purchases against EMCORE's quantity requirements
hereunder), (c) produce similar goods itself (and apply such production
quantities against EMCORE's quantity requirements hereunder), (d) repair the
Products itself or have a third party repair the Products, or (e) retain the
rejected Products; in each case without limiting the exercise by EMCORE of any
other rights available to EMCORE under this Agreement or pursuant to applicable
Law. All returns of Nonconforming Products to Hytera are at Hytera's sole risk
and expense. Products that are not rejected within the Inspection Period will be
deemed to have been accepted by EMCORE; provided, however, that EMCORE's
acceptance of any Products will not be deemed to be a waiver or limitation of
Hytera's obligations pursuant to this Agreement (or any breach thereof),
including those obligations with respect to Hytera's Product Warranty and
Hytera's duty to indemnify EMCORE.
 
5.    Price and Payment.


5.1    Initial Prices. Subject to Section 5.2, EMCORE shall purchase the
Products from Hytera at the initial prices set forth on Schedule 1 attached
hereto ("Initial Prices"). All Prices include, and Hytera is solely responsible
for, all costs and expenses relating to packing, crating, boxing, production,
manufacture, sale, and delivery of the Products to the Delivery Location. All
Prices are firm and not subject to increase for any reason, including changes in
market conditions, increases in labor or overhead costs or because of labor
disruptions or fluctuations in production volumes.


5.2    Price Changes. Prior to the end of each fiscal quarter (March, June,
September and December), the Parties will review and mutually agree in good
faith to pricing for each Product for the following quarter (the agreed price
for such quarter, the “Price”), provided that in no event shall Prices for the
next quarter exceed the prices for the existing quarter with respect to each
Product. At





--------------------------------------------------------------------------------





the beginning of each quarter, Hytera shall provide EMCORE with a price
reduction plan for next subsequent quarter. Hytera shall use reasonable best
efforts to achieve the target of annual price reductions of 6%, which can be
broken up into a 1.5% reductions per quarter.


5.3    New Products. Schedule 1 attached hereto may be updated from time to time
by mutual written agreement of the Parties to include new products which the
Parties mutually agree that Hytera will supply to EMCORE, at Prices mutually
agreed based on material list, unit price and engineering expense, PPV (if
applicable) etc. provided by Hytera to EMCORE. Hytera shall address solutions to
predictable engineering problems after such agreement on Pricing, including but
not limited to DMTX/LM processing technique, production accessorial tool design,
etc.


5.4    Invoices. Hytera shall issue monthly invoices to EMCORE for all Products
ordered in the previous month. Each invoice for Products must set forth in
reasonable detail the amounts payable by EMCORE under this Agreement and contain
the following information, as applicable: a reference to this Agreement;
Purchase Order number, amendment number and line-item number; Hytera's name;
Hytera's identification number; carrier name; ship-to address; quantity of
Products shipped; number of cartons or containers in shipment; bill of lading
number; country of origin; and any other information necessary for
identification and control of the Products. If the invoices or related documents
are inaccurate or incorrectly submitted to EMCORE due to Hytera’s fault, Emcore
shall have no obligation to pay such invoice until Hytera has issued corrected
invoice or make up for EMCORE’s loss.


5.5    The Parties shall seek to resolve any invoice disputes expeditiously and
in good faith in accordance with the dispute resolution provisions set forth in
Section 17.16. Any payment by EMCORE of an invoice is not an acceptance of any
nonconforming element or terms on such invoice or the related Products.


5.6    Payment. Except for any amounts disputed by EMCORE in good faith,
Hytera's accurate and correctly submitted invoices will be payable within 30
days following the later of (a) EMCORE's receipt of Hytera's invoice or
(b)EMCORE's receipt of the applicable Products. Any payment by EMCORE for
Products will not be deemed acceptance of the Products or waive EMCORE's right
to inspect. EMCORE will be entitled to apply any discounts allowable and
determined by Hytera for prompt payment of the interest of the unpaid amount
even though EMCORE is unable to make payment within the time limits set by
Hytera if such failure is due to Hytera's actions or other circumstances or
events beyond EMCORE's reasonable control. EMCORE shall make all payments in US
dollars by check, wire transfer or automated clearing house in accordance with
the following instructions:


ABA Number:/
SWIFT Code:
Account Name: HYTERA COMMUNICATIONS (HONG KONG)
COMPANY LIMITED
Account Number:
Bank Name and Address:





--------------------------------------------------------------------------------





Attn:
In addition to all other rights and remedies available to Hytera in connection
with any breach of the foregoing obligations, (i) interest shall accrue at a
rate of 0.02% per day for all amounts unpaid when due, provided that such
interest shall not exceed 5% of all amounts unpaid when due, and (ii) Sellers
shall have right to suspend delivery of Products until EMCORE has completed all
undisputed payments then due.
5.7    Setoff; Contingent or Disputed Claims. All amounts due from EMCORE to
Hytera are net of any indebtedness of Hytera to EMCORE. In addition to any right
of set-off, deduction or recoupment provided or allowed by Law, EMCORE may,
following good faith discussion with Hytera, set off against, and deduct and
recoup from, any amounts due or to become due from EMCORE to Hytera, any amounts
due from Hytera to EMCORE, including for damages resulting from breaches by
Hytera of its obligations under this Agreement or any other agreement between
such parties. If an obligation of Hytera is disputed, contingent or
unliquidated, payment by EMCORE of the disputed portion of the amount due may be
deferred until such dispute is resolved, provided that such dispute shall be
resolved promptly, and each Party shall seek to resolve such dispute in good
faith in accordance with the requirements set forth in Section 17.16 of this
Agreement. In the event of Hytera's bankruptcy, if all of the contracts
(including this Agreement) between EMCORE and Hytera have not been promptly
assumed by Hytera (under applicable Law), EMCORE may withhold payment to Hytera
for Products undelivered (via administrative hold or otherwise) until the risk
of potential rejection and other losses is eliminated.


5.8    Minimum Additional Payments.


(a)    On each of the first four anniversaries of the date on which all
DMTX Products have obtained “Process Change Notice” approval (the “Depreciation
Expense Date”), in the event that the Products delivered by Hytera to EMCORE in
the immediately preceding 12 month period have an aggregate Depreciation Expense
of less than $660,000, based on (i) Hytera’s fulfillment of EMCORE’s requested
deliveries pursuant to all effective POs under this Agreement for such period;
or (ii) Hytera’s actual deliveries for such period, in case Hytera’s failure of
100% fulfillment for such period was due to EMCORE’s breach of this Agreement,
then an amount equal to $660,000 less the aggregate Depreciation Expense of
Products delivered to EMCORE in the immediately preceding 12 month period shall
become payable and be paid by EMCORE within 30 days following the applicable
anniversary of the Third Closing Date in accordance with the payment
instructions set forth in Section 5.6 of this Agreement. “Depreciation Expense”
shall be calculated as follows:


(i)Each laser module Product delivered to EMCORE in the applicable 12-month
period shall have a unit Depreciation Expense of $10;


(ii)Each DMTX Product delivered to EMCORE in the applicable 12-month period
shall have a unit Depreciation Expense of $20;


(iii)Any additional Products made subject to this Agreement shall have a unit
Depreciation Expense as determined by mutual agreement of the Parties;


(b) In the event that the aggregate Depreciation Expense of Products delivered
to EMCORE totals greater than $1.1 million in any 12-month period immediately
preceding one of the first four anniversaries of the Depreciation Expense Date,
then the amount by which such aggregate purchases exceed $1.1 million shall be
applied to, and deducted from, any amount payable by





--------------------------------------------------------------------------------





EMCORE to Hytera pursuant to Section 5.7(a) in connection with the next
successive 12-month period.


(c) On the fifth anniversary of the Depreciation Expense Date, in the event that
Hytera has delivered to EMCORE less than $5,544,450 of aggregate Depreciation
Expense of Products in the immediately preceding five year period, based on (i)
Hytera’s fulfillment of EMCORE’s requested deliveries pursuant to all effective
POs under this Agreement for such period; or (ii) Hytera’s actual deliveries for
such period, in case Hytera’s failure of 100% fulfillment for such period was
due to EMCORE’s breach of this Agreement, then an amount equal to $5,544,450
less the aggregate Depreciation Expense of Products delivered to EMCORE in the
immediately preceding five year period shall become payable and be paid by
EMCORE within 30 days following the fifth anniversary of the Effective Date in
accordance with the payment instructions set forth in Section 5.6 of this
Agreement.


(d) At such time during the Term of this Agreement as Hytera has delivered to
EMCORE Products having an aggregate of $5,544,450 of Depreciation Expense, then
EMCORE shall thereafter have no further payment obligations under Section 5.7(a)
and 5.7(c) above.


(e) In the event that EMCORE and Hytera mutually agree in writing, its each of
its sole discretion, to terminate this Agreement prior to its expiration
pursuant to Section 6.3 of this Agreement, EMCORE shall repurchase the Purchased
Assets (as defined in the Asset Purchase Agreement) from Hytera; then if as of
the date of such mutual agreement to terminate, Hytera has delivered to EMCORE
Products having less than $5,544,450 of Depreciation Expense of Products, EMCORE
shall repurchase the Purchased Assets for a purchase price in an amount equal to
$5,544,450 less the actual amount of Depreciation Expense of Products delivered
to EMCORE during the period from Effective Date to the date such written notice
of repurchase is delivered (the “Repurchase Consideration”). The Repurchase
Consideration shall become due and payable by EMCORE in accordance with the
payment instructions set forth in Section 5. 6 of this Agreement within 30 days
following the date the earlier termination is mutually agreed to in writing by
both parties. In such event, EMCORE shall, at its costs, pick up the Purchased
Assets at the facility of Hytera or Hytera’s sub-contractor, and Hytera (and its
subcontractor, if applicable) shall permit EMCORE to do so, and title and risks
of loss of the Purchased Assets shall transfer to EMCORE upon its receipt of the
Purchased Assets. Any such termination pursuant to this Section 5.8 (e) shall
not affect the fulfillment of any payment obligations and liabilities accrued as
of or before such termination.


6.    Term; Termination.


6.1    Initial Term. The term of this Agreement commences on the Effective Date
and continues for a period of five (5) years following the Effective Date unless
it is earlier terminated pursuant to the terms of this Agreement or applicable
Law (the "Initial Term").


6.2    Renewal Term. Upon expiration of the Initial Term, the term of this
Agreement will automatically renew for additional successive one year terms,
unless either Party provides written Notice of non-renewal at least 90 days
prior to the end of the then-current term (each, a "Renewal Term" and together
with the Initial Term, the "Term"), unless any Renewal Term is earlier
terminated pursuant to the terms of this Agreement or applicable Law. If the
Initial Term or any Renewal Term is renewed for any Renewal Term(s) pursuant to
this Section 6.2, the terms and conditions of this Agreement during each such
Renewal Term will be the same as the terms in effect





--------------------------------------------------------------------------------





immediately prior to such renewal, unless Hytera and EMCORE have agreed
otherwise in a written agreement duly executed by each party. In the event
either Party provides timely Notice of its intent not to renew this Agreement,
then, unless earlier terminated in accordance with its terms, this Agreement
terminates on the expiration of the Initial Term or then-current Renewal Term,
as applicable.


6.3    Termination by Mutual Agreement. This Agreement may at any time, be
terminated by mutual written agreement of the Parties in each Party’s sole
discretion, provided that any such termination shall occur on the date the
mutually agreed. Except for the termination rights set forth in this Section
6.3, Section 6.4 and Section 6.5, neither party may terminate this Agreement.


6.4    EMCORE's Right to Terminate for Cause. EMCORE may terminate this
Agreement, by providing 30 days prior written Notice to Hytera:


(a)    except as otherwise specifically provided under this Section 6.4, if
Hytera is in material breach of, any representation, warranty or covenant
specifically set forth in this Agreement and either the breach cannot be cured
or, if the breach can be cured, it is not cured by Hytera within 30 days
following Hytera's receipt of written Notice of such breach;


(b)    if Hytera (i) becomes insolvent, or fails to pay for a period of 3
months, its debts as they become due, (ii) files or has filed against it, a
petition for voluntary or involuntary bankruptcy or otherwise becomes subject,
voluntarily or involuntarily, to any proceeding under any domestic or foreign
bankruptcy or insolvency Law, (iii) makes or seeks to make a general assignment
for the benefit of its creditors, or (iv) applies for or has appointed a
receiver, trustee, custodian or similar agent appointed by order of any court of
competent jurisdiction to take charge of or sell any material portion of its
property or business;


(c)if Hytera fails to provide EMCORE, within a commercially reasonable time
after EMCORE's request (but in no case exceeding 30 days after such request)
with adequate and reasonable assurance of Hytera's financial and operational
capability to perform timely any of Hytera's obligations under this Agreement
following any significant adverse change in Hytera in Hytera’s financial or
operating condition;


(d)if, without obtaining EMCORE's prior written consent, (i) Hytera sells,
leases or exchanges a material portion of Hytera's assets, (ii) Hytera merges or
consolidates with or into another Person, or (iii) a change in Control of Hytera
occurs, unless, in the case of a merger or consolidation of Hytera with another
Person, the surviving entity has a net worth greater than or equal to Hytera's
net worth immediately prior to the merger or consolidation; or


(e)upon the occurrence of any other event constituting grounds for termination
specifically set forth in any other sections of this Agreement (including
Section 17.21).


Any termination under this Section 6.4 will be effective on Hytera's receipt of
EMCORE’s written Notice of termination or such later date (if any) set forth in
such termination Notice. Upon the occurrence of any of the events described
under this Section 6.4, EMCORE may, in addition to any of its other rights to
suspend performance under this Agreement or applicable Law, immediately suspend
its performance under all or any part of this Agreement, without any liability
of EMCORE to Hytera, provide that EMCORE shall remain liable for any accrued
obligations and liabilities under this Agreement existing as of the date of
termination, subject to EMCORE’s right to





--------------------------------------------------------------------------------





set off such amounts against any and all damages, costs, expenses and losses
incurred by EMCORE as a result of any event described under this Section 6.4.
Notwithstanding anything to the contrary contained in this Agreement, EMCORE
may, at its election, recover any and all damages, costs, expenses and losses
incurred by EMCORE as a result of any event described under this Section 6.4.
6.5    Hytera's Right to Terminate for Cause. Hytera may terminate this
Agreement, by providing written Notice to EMCORE:


(a)    if EMCORE is in material breach of any representation, warranty or
covenant of EMCORE under this Agreement, and either the breach cannot be cured
or, if the breach can be cured, it is not cured by EMCORE within 30 days after
EMCORE's receipt of written Notice of such breach; or


(b)    if EMCORE (i) becomes insolvent or is generally unable to pay, or fails
to pay, its debts as they become due, (ii) files or has filed against it, a
petition for voluntary or involuntary bankruptcy or otherwise becomes subject,
voluntarily or involuntarily, to any proceeding under any domestic or foreign
bankruptcy or insolvency Law, (iii) makes or seeks to make a general assignment
for the benefit of its creditors, or (iv) applies for or has appointed a
receiver, trustee, custodian or similar agent appointed by order of any court of
competent jurisdiction to take charge of or sell any material portion of its
property or business.


Any termination under this Section 6.5 will be effective on EMCORE's receipt of
Hytera's written Notice of termination or such later date (if any) set forth in
such Notice. Upon the occurrence of any of the events described under this
Section 6.5, Hytera may, in addition to any of its other rights to suspend
performance under this Agreement or applicable Law, immediately suspend its
performance under all or any part of this Agreement, without any liability of to
EMCORE, and, notwithstanding anything to the contrary contained in this
Agreement, Hytera may, at its election, recover any and all of the parties
confirmed damages, costs, expenses and losses incurred by Hytera as a result of
any event described under this Section 6.5.
6.6    Effect of Expiration or Termination.  


(a)    Immediately upon the effectiveness of a Notice of termination delivered
by a party to the other party hereunder (as stated in such Notice):


(i)the party accepting notice shall, unless otherwise directed by the other
party promptly terminate all performance under this Agreement and under any
outstanding Purchase Orders;


(ii)Hytera shall transfer title to and deliver to EMCORE all Products that are
finished Products as of the effectiveness of the Notice of termination; and
EMCORE shall make payment to Hytera for such finished Products and other amounts
then due and unpaid.


(iii)Hytera shall return to EMCORE all Bailed Property and any other property
furnished by or belonging to EMCORE or any of EMCORE's customers (except any
assets, products and other material paid by Hytera or Parties agreed otherwise),
or dispose of such Bailed Property or other property in accordance with EMCORE's
instructions (provided that EMCORE will reimburse Hytera for the actual,
reasonable costs associated with such disposal);







--------------------------------------------------------------------------------





(b)    Expiration or termination of the Term will not affect any rights or
obligations of the Parties that:


(i)    come into effect upon or after termination or expiration of this
Agreement; or


(ii)    otherwise survive the expiration or earlier termination of this
Agreement pursuant to Section 17.4 and were incurred by the Parties prior to
such expiration or earlier termination.


(c)    Upon the expiration or earlier termination of this Agreement, each Party
shall:


(i)    return to the other Party all documents and tangible materials (and any
copies) containing, reflecting, incorporating or based on the other Party's
Confidential Information;


(ii)    permanently erase all of the other Party's Confidential Information from
its computer systems; and


(iii)    upon the other Party's written request, certify in writing to such
other Party that it has complied with the requirements of this Clause 6.6 (c).


(d)    Subject to Section 6.6(b), the Party terminating this Agreement will not,
or in the case of the expiration of this Agreement, neither Party will, be
liable to the other Party for any damage of any kind (whether direct or
indirect) incurred by the other Party by reason of the expiration or earlier
termination of this Agreement. Termination of this Agreement will not constitute
a waiver of any of either Party’s rights, remedies or defenses under this
Agreement, at law, in equity or otherwise.


6.7    Resourcing Cooperation. Upon the expiration or earlier termination of
this Agreement for any reason, to the extent requested by EMCORE in writing,
Hytera will promptly take the following actions and such other actions as may be
reasonably required by EMCORE to reasonably assist EMCORE to transition
production of Products from Hytera to an alternative seller determined by EMCORE
to continue the production:


(a)    manufacture, deliver and sell to EMCORE a sufficient inventory bank of
Products to ensure that the transition will proceed smoothly and without
interruption or delay to EMCORE's or EMCORE's customers' production of products
incorporating the Products, with pricing equivalent to the pricing in effect
immediately before expiration or termination;


(b)    for any non-standard (i.e., not "off-the-shelf") Products, promptly:


(i)    provide to EMCORE all requested information and documentation regarding
and access to Hytera's manufacturing process, including on-site inspections,
bill-of-material data, tooling and process detail and samples of supplies and
components; and


(ii)    assign to EMCORE or an alternative seller any or all supply contracts or
orders for raw materials or components relating to this Agreement and any
outstanding Purchase Orders;


(c)    sell to EMCORE, at Hytera's actual cost, any or all work-in-process and
any raw-materials inventory relating to this Agreement and any outstanding
Purchase Orders; and







--------------------------------------------------------------------------------





(d)    sell to EMCORE any or all finished Products; and


(e)    for any non-standard (i.e., not "off-the-shelf) Products, sell to EMCORE
any or all of Hytera's Property used by Hytera to manufacture Products in
accordance with the second sentence of Section 14.5.


7.    Certain Obligations of Hytera and Emcore


7.1    Certain Obligations of Hytera


7.1.1 Packaging and Labeling. Hytera shall properly pack, mark and ship Products
as instructed by EMCORE and otherwise in accordance with applicable Law,
industry standards and the requirements mutually agreed between Hytera and
EMCORE (including anti-static packaging), and shall provide EMCORE with shipment
documentation showing the Purchase Order number, Hytera's identification number
for the subject Products, the quantity of pieces in shipment, qualification and
test results, lot number the bill of lading number, and the country of origin.
7.1.2 Materials.
(a)    Hytera shall submit initial sample inspection reports and the production,
test, assembly reports, etc., in accordance with EMCORE’s Specifications for
EMCORE’s evaluation.


(b)    Hytera shall purchase, manufacture and test any customized material for
EMCORE according to the versions, standards and requirements specified by the
applicable drawing of EMCORE. Hytera shall purchase and test the standard
material according to the BOM provided by EMCORE. Hytera shall establish a
detailed counterfeit prevention plan, and implement the procedure set forth in
such plan to prevent counterfeit material from being used for products. Any
change of the drawing, BOM, manufacturer, or material required by EMCORE shall
be subject to Section 7.1.7 of this Agreement. The vendor or manufacturer of all
material used in the Products shall be traceable in accordance with Hytera’s
written records.


(c)    Hytera shall not purchase or use material from unauthorized sources,
including without limitation the following: (i) material from an equipment
manufacturer or part manufacturer not authorized by manufacturer; (ii) material
from an unauthorized sales organization; (iii) material with an appearance,
inner structure or production material inconsistent with the manufacturer's
design; (iv) used material that has been refurbished; (v) Material not meeting
quality standards; or (vi) material with counterfeit label or product logo.


(d)    Hytera shall purchase raw materials by brand or manufacturer, including
but not limited to PCB plates, electronic components, auxiliary materials for
production and packaging materials, only as approved in writing by EMCORE.
Alternative materials, and suppliers for such alternative materials, can only be
used subject to EMCORE’s written consent. For mass-production Products, Hytera
shall obtain raw materials in accordance with the demand Forecast described in
Section 3.4 of this Agreement and put into production according to the
applicable purchase order. For non-mass-production Products, Hytera shall obtain
raw materials in accordance with EMCORE’s actual demand, including purchase
order and/or Forecasts).


(e)    In the event that the standard lead time for any raw material is longer
than 56 calendar days or minimum order quantity of the material is more than the
demand amount of material





--------------------------------------------------------------------------------





for Hytera’s production in a 2-month period according to the production plan,
Hytera shall provide Notice to EMCORE, to enable EMCORE to determine a
reasonable material preparation plan to reduce the risk of remaining material.


(f)Hytera shall provide (i) by the fifth calendar day of each month, a material
inventory list as of the last day of the prior month that includes location of
all raw material in transit and in stock, WIP, finished goods, and corresponding
information including quantity ordered, unit price, MOQ, standard lead time and
supplier information and (ii) excess inventory material lists to EMCORE each
quarter, including the unit price, minimum order quantity, lot number,
manufactured date and supplier information, standard lead time, information of
suppliers, quarterly purchased quantity and quarterly consumed quantity.


(g)Upon EMCORE’s request, Hytera shall promptly provide to EMCORE, in such form
and detail as EMCORE requests, a list of all materials incorporated in the
Products, the amount of such materials, and information concerning any changes
in or additions to such materials. Without limitation of the foregoing, upon
EMCORE’s request, Hytera shall provide to EMCORE all information in reasonably
necessary scope related to the Products (in sufficient detail), with written
certifications thereof, to enable EMCORE to timely comply with all of EMCORE's
and EMCORE's customers' due diligence, disclosure and audit requirements under
Section 1502 of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(the "Dodd-Frank Act") and Rule 13p-1 and Form SD under the Securities Exchange
Act of 1934, and all similar, applicable statutes and regulations, including due
inquiry of Hytera's supply chain (and certifications by such suppliers)
identifying conflict minerals (as defined in Section 1502(e)(4) of the
Dodd-Frank Act) contained in each Product and the country of origin of such
conflict minerals (or, following due inquiry, why such country of origin cannot
be determined).


(h)For each shipment of Products, Hytera shall provide EMCORE, in writing,
sufficient advance warning and Notice (in addition to including appropriate
labels on Products, containers and packing) of any hazardous or restricted
material that is an ingredient or a part of the shipment, together with such
special handling instructions as may be necessary to advise logistics providers,
handlers of the Products and personnel of how to exercise that measure of care
and precaution that will comply with any applicable Laws and prevent bodily
injury or property damage in the handling, transportation, processing, use or
disposal of the Products, containers and packing.


7.1.3 Production.  
(a)    Unless affected by adverse change of applicable Laws, including without
limitation, the Laws of the United States, Thailand or any other international
treaty, Hytera shall ensure that Country of Origin for all Products is Thailand.


(b    Hytera shall manufacture Products in accordance with all designs,
instructions and other technical information provided by EMCORE. All such
technical information shall be transferred to from EA to Hytera via Hytera’s FTP
site (ftp.hytera.com). For the avoidance of doubt, all such information shall
constitute Background Intellectual Property Rights of EMCORE. Hytera shall
ensure the security of, and implement appropriate access controls for, all
information provided via the FTP in accordance with Section 13.2 of this
Agreement







--------------------------------------------------------------------------------





(c)    Hytera shall work together with EMCORE to achieve global process
improvements in the areas of technology, quality, responsiveness, delivery, and
cost. At EMCORE's request, Hytera's Representatives shall meet with EMCORE to
review the progress made on these objectives.


7.1.4 Quality.  
(a)    Hytera shall at all times during the term of this Agreement, maintain
valid ISO 9001 certification. In addition, Hytera shall meet or exceed EMCORE's
quality standards for the Products as adopted by EMCORE from time to time, and
which are provided by EMCORE to Hytera in writing, including without limitation
ANSI ESD S20.20 Industry Standard of Protection of Electrical and Electronic
Parts, Assemblies and Equipment. At EMCORE's request, Hytera shall furnish to
EMCORE test and test samples of Products as reasonably required by EMCORE to
determine if their manufacture is in accordance with the specifications
furnished by EMCORE and EMCORE's quality standards. Hytera shall perform quality
inspections of Products before delivery and shall certify inspection results in
the manner requested by EMCORE.


(b)    EMCORE shall confirm the workmanship and quality requirement for each
Product, including but not limited to the product soldering workmanship,
dimensional tolerance, special treatment, label, package etc. in the case of any
unspecified workmanship or quality requirement, Hytera shall apply the common
industry standard.


(c)    Hytera shall manage and control the expiration date of all electronic
material according to the quality requirement of EMCORE. The manufacturing date
code of all components must within 2 years of the date the corresponding Product
is delivered to EMCORE. Expired material shall only be used subject to EMCORE’s
written consent.


(d)    Hytera shall work together with EMCORE to achieve global process
improvements in the areas of technology, quality, responsiveness, delivery, and
cost. At EMCORE's request, Hytera's representatives shall meet with EMCORE to
review the progress made on these objectives.


(e)    Hytera shall provide reasonable support as requested by EMCORE to address
and correct quality concerns. In addition to its other rights and remedies,
EMCORE may hold Hytera responsible for costs associated with quality-issue
investigation and containment to the extent caused by Hytera's acts or
omissions.


(f)    Hytera shall, on a continuous basis, identify ways to improve the
quality, service, performance standards and technology for the Products,
including through participation in EMCORE's quality improvement initiatives.


(g)    EMCORE shall be entitled in its sole discretion to review and verify
Hytera’s production technology and quality control system in reasonably
necessary scope related to the Products, including Hytera’s organization and
structure of quality department, risk and opportunity addressing, change
management, document control and confidentiality, production technology and
process, equipment calibration, use and maintenance, incoming material and
output quality control procedure, quality management record and traceability,
corrective and preventive action system, warehouse management and control, and
other necessary quality management items.


(h)    Hytera shall retain all product and raw material test reports, including
(i) failure analysis/correction and prevention measures, test reports, final
test reports, manufacturing process





--------------------------------------------------------------------------------





records and approval records for at least five years, or longer when required by
applicable Laws and regulations. The test report shall be traceable, including
but not limited to the production date, shipment date, test items, test method,
raw material date code and lot number, supplier and the proof of authorization.


7.1.5 Protection Against Supply Interruptions. Hytera shall, at Hytera's sole
cost and expense, take such actions as are necessary or appropriate to ensure
the uninterrupted supply of Products to EMCORE for not less than 30 days during
any foreseeable or anticipated event or circumstance that could interrupt or
delay Hytera's performance under this Agreement (other than interruptions caused
by the action or inaction of EMCORE), including any labor disruption, whether or
not resulting from the expiration of Hytera's labor contracts.
7.1.6 Duty to Advise. Hytera shall promptly provide written Notice to EMCORE of
any of the following events or occurrences, or any facts or circumstances
reasonably likely to give rise to any of the following events or occurrences:
(a) any failure by Hytera to perform any of its obligations under this
Agreement; (b) any delay in delivery of Products; (c) any defects or quality
problems relating to Products; (d) any change in Control of Hytera; (e) any
deficiency in EMCORE specifications, samples, prototypes or test results
relating to this Agreement; or (f) any failure by Hytera, or its subcontractors
or common carriers, to comply with Law. In addition, Hytera shall promptly
notify EMCORE in writing of any change in Hytera's authorized Representatives,
insurance coverage or professional certifications.
7.1.7 Certain Changes. 
(a)    Hytera shall promptly make any changes EMCORE directs in writing with
respect to the Products, which may include changes in the design, drawings,
specifications, processing, inspection, testing, quality control, methods of
packing and shipping or the date or place of delivery. Any such changes shall be
transmitted to Hytera via Hytera’s FTP site (ftp.hytera.com) and Hytera shall
confirm such changes within two (2) Business days. Any changes pursuant to this
Section 7.1.7(a) will not affect the Price or time for delivery of Products
unless (i) within five(5) Business Days after EMCORE's Notice to Hytera of the
change, EMCORE receives from Hytera written Notice of a claim for adjustment
with all sufficient information and documentation regarding Hytera's costs and
production timing resulting from such changes to allow EMCORE to perform an
audit and verify such claim, and (ii) after auditing and verifying such claim,
the results of such audit indicate that, in order to implement such
EMCORE-requested changes, Hytera's actual out-of-pocket costs increased by a
material amount or that implementing such changes reasonably and appropriately
caused a delay in the Delivery Date of any affected Products. Hytera may
increase the Prices hereunder in a per-unit amount solely to the extent
necessary to compensate Hytera for such commercially reasonable cost increases
(but not to allow for any additional margin). If EMCORE's audit and verification
results indicate that Hytera's costs have or should have actually decreased, the
Prices hereunder shall be deemed decreased on a per-unit basis to reflect the
amount of any such cost savings, while Hytera shall have any objection to
EMCORE's audit and verification results, the Parties shall first seek to settle
the objections through good faith negotiation. Nothing in this Section 7.1.7(a),
including any disagreement with EMCORE as to any adjustment in price or time for
performance, will excuse Hytera from proceeding with this Agreement as changed.


(b)    Hytera may not make any changes with respect to the Products or scope of
this Agreement without EMCORE's advance written approval, which may be given or
withheld in EMCORE's in sole discretion, including (i) the location at which
Products are manufactured, (ii) any





--------------------------------------------------------------------------------





subcontractors to Hytera with respect to Products, (iii) the processes or
procedures used by Hytera in the production of Products, including without
limitation changes to the production line, equipment, technology or test
fixtures, (iv) the composition, fit, form, function or appearance of Products,
or (v) chemicals, raw materials or any components or ingredients used in
production of Products. If Hytera learns of a possible change to the Products
that may reduce costs, improve quality, or otherwise be beneficial to EMCORE,
Hytera shall promptly notify EMCORE of the possible change.


7.1.8 Hytera's Financial Condition.  
(c)    Each acceptance of a Purchase Order by Hytera will constitute Hytera's
representation and warranty that Hytera is not insolvent on a balance sheet
basis, is paying all debts as they become due, is in compliance with all loan
covenants and other obligations to which it is subject, and that all financial
information provided to EMCORE concerning Hytera is true and accurate, fairly
represents Hytera's financial condition, and has been prepared in accordance
with Hong Kong Financial Reporting Standards or any other applicable accounting
standards, uniformly and consistently applied.


(d)    Hytera shall furnish EMCORE with statements accurately and fairly
evidencing Hytera's financial condition as EMCORE may, from time to time,
reasonably request. Without limitation of the foregoing, Hytera shall furnish to
EMCORE copies of any quarterly or annual financial statements delivered by
Hytera to any of its creditors within 30 days following delivery of such
financial statements to such creditor.


(e)    Hytera shall promptly notify EMCORE, in writing, of any and all events
that have had or may have a material adverse effect on Hytera's business or
financial condition, including any change in management, sale, lease or exchange
of a material portion of Hytera's assets, a material change in Control of
Hytera, or the material breach of any loan covenants or other material
obligations of Hytera to its creditors.


7.1.9 Subcontractors. To the extent Hytera engages any subcontractor(s) in
connection with the performance of services pursuant to this Agreement, Hytera
shall ensure compliance by such subcontractor with all requirements of this
Section 7 applicable to Hytera.
7.2 Certain Obligations of EMCORE Concerning Aged Inventory
7.2.1 EMCORE shall manage materials and components related inventory (including
the Excess Materials and Components (as defined in the Excess Materials and
Components Agreement)) in accordance with the terms and conditions set forth in
the Excess Materials and Components Agreement.
7.2. If any of the Parties mutually agreed to adopt the Vendor-Managed-Inventory
Mode (as defined in the VMI Agreement) with respect to any Product under this
Agreement, EMCORE shall manage such finished-Product related inventory,
including the Aged Product (as defined in the VMI Agreement), in accordance with
the terms and conditions set forth in the VMI Agreement.
7.2.3 If any semi-finished product, work in process (“WIP”), or undelivered
finished-Product becomes Aged due to EMCORE’s cancellation of an effective
Purchase Order, EMCORE shall manage all the aforesaid Aged inventory in
accordance with the terms and conditions set forth in the VMI Agreement.





--------------------------------------------------------------------------------





7.2.4 The Parties further agree that, if any semi-finished product, WIP, or
finished-Product becomes Aged due to EMCORE’s certain changes in, including
without limitation, the design, drawings, specifications, processing,
inspection, testing, quality control, methods of packing and shipping or the
date or place of delivery pursuant to the procedure set forth in Section
7.1.7(a), EMCORE shall manage all the aforesaid inventory in accordance with the
terms and conditions set forth in the VMI Agreement.
7.2.5 For all other Aged inventory, if no terms and conditions governing its
management under this Agreement or any other written agreement signed by the
Parties, the Parties shall negotiate and reach consensus by signing supplemental
agreement further.
8.    Compliance with Laws. 


8.1    Compliance. Hytera and EMCORE shall at all times comply with all Laws
applicable to this Agreement, each party's operation of its business and the
exercise of its rights and performance of its obligations hereunder, including
but not limited to Laws related to import and export, environment protection,
health and safety, labor and employment, dangerous waste processing and
intellectual property. Upon Hytera or EMCORE's reasonable request, EMCORE or
Hytera shall provide the other Party with written certification of compliance
with applicable Laws; Upon EMCORE's reasonable request, Hytera shall provide
EMCORE with (a) written certification of the origin of any ingredients or
materials in the Products; and (b) any additional reasonably necessary
information regarding the Products requested by EMCORE such that EMCORE may
comply in a timely manner with its obligations under Law.


8.2    Permits, Licenses, and Authorizations. Hytera shall obtain and maintain
all Permits necessary for the exercise of its rights and performance of Hytera's
obligations under this Agreement, including any Permits required for the export
of Products or the import of any raw materials and other manufacturing parts
used in the production and manufacture of the Products, and the shipment of
hazardous materials, as applicable.


9.    Representations and Warranties; Product Warranty. 


9.1    Hytera's Representations and Warranties. Each Seller jointly and
severally represents and warrants to EMCORE that:


(a)    SHCCL is a corporation duly organized, validly existing and in good
standing under the Laws of the P.R.C., and Hytera HK is a corporation duly
organized, validly existing and in good standing under the Laws of Hong Kong
S.A.R.;


(b)    it has the full right, corporate power and authority to enter into this
Agreement and to perform its obligations hereunder;


(c)    the execution of this Agreement by its Representative whose signature is
set forth at the end of this Agreement, and the delivery of this Agreement by
Hytera, have been duly authorized by all necessary corporate action on the part
of Hytera;


(d)    the execution, delivery, and performance of this Agreement by Hytera will
not violate, conflict with, require consent under or result in any breach or
default under (i) any of Hytera's organizational documents, (ii) any applicable
Law or (iii) with or without notice or lapse of time or both, the provisions of
any material Hytera Contract;





--------------------------------------------------------------------------------





(e)    this Agreement has been executed and delivered by Hytera and (assuming
due authorization, execution and delivery by EMCORE) constitutes the legal,
valid and binding obligation of Hytera, enforceable against Hytera in accordance
with its terms, except as may be limited by any applicable bankruptcy,
insolvency, reorganization, moratorium, or similar laws and equitable principles
related to or affecting creditors' rights generally or the effect of general
principles of equity;


(f)    it has obtained all material licenses, authorizations, approvals,
consents or permits required by applicable Laws to conduct its business
generally and to exercise its rights and perform its obligations under this
Agreement;


(g)    it is not insolvent and is paying all of its debts as they become due;
and


(h)    all financial information that it has provided to EMCORE is true and
accurate and fairly represents Hytera's financial condition.


9.2    EMCORE's Representations and Warranties. EMCORE represents and warrants
to Hytera that:


(a)    it is a corporation, duly organized, validly existing and in good
standing under the laws of the New Jersey, USA;


(b)    it has the full right, corporate power and authority to enter into this
Agreement and to perform its obligations hereunder;


(c)    the execution of this Agreement by its Representative whose signature is
set forth at the end of this Agreement, and the delivery of this Agreement by
EMCORE, have been duly authorized by all necessary corporate action on the part
of EMCORE; and


(d)    the execution, delivery, and performance of this Agreement by EMCORE will
not violate, conflict with, require consent under or result in any breach or
default under (i) any of EMCORE's organizational documents, (ii) any applicable
Law or (iii) with or without notice or lapse of time or both, the provisions of
any material EMCORE Contract; and


(e)    this Agreement has been executed and delivered by EMCORE and (assuming
due authorization, execution, and delivery by Hytera) constitutes the legal,
valid and binding obligation of EMCORE, enforceable against EMCORE in accordance
with its terms, except as may be limited by any applicable bankruptcy,
insolvency, reorganization, moratorium, or similar laws and equitable principles
related to or affecting creditors' rights generally or the effect of general
principles of equity.


(f)    it has obtained all material licenses, authorizations, approvals,
consents or permits required by applicable Laws to conduct its business
generally and to exercise its rights and perform its obligations under this
Agreement;


(g)    it is not insolvent and is paying all of its debts as they become due;
and


(h)    all financial information that it has provided to Hytera is true and
accurate and fairly represents EMCORE's financial condition.





--------------------------------------------------------------------------------





9.3    Product Warranty. Except the extent caused by EMCORE’s action or
inaction, Hytera warrants to EMCORE that (the "Product Warranty"):


(a)    for a period of five (5) years, the Products will:


(i)conform, in all respects, to the Specifications, standards, drawings,
samples, descriptions, quality requirements, performance requirements,
statements of work confirmed by Hytera, and fit, form and function requirements
furnished, specified or approved by EMCORE for the Products and confirmed by
Hytera;


(ii)conform with EMCORE's quality standards confirmed by Hytera;


(iii)be merchantable and free from defects, latent or otherwise;


(iv)not infringe upon, violate or misappropriate the Intellectual Property
Rights of any Person;


(v)be fit and sufficient for the particular purpose intended by EMCORE and
communicated to Hytera before manufacture (and Hytera acknowledges that it knows
of EMCORE's intended use of the Products and that such Products have been
selected, designed, manufactured or assembled by Hytera based upon EMCORE's
stated use and will be fit and sufficient for the particular purposes intended
by EMCORE); and


(b)    each of the Products will be new (except Products repaired following
return) and conveyed by Hytera to EMCORE with good title, free and clear of all
Encumbrances.


(c)    EXCLUSION. THE ABOVE WARRANTIES SHALL NOT APPLY TO ANY PRODUCTS WHICH
HAVE BEEN MISUSED, DAMAGED, PLACED IN AN UNSUITABLE PHYSICAL OR OPERATING
ENVIRONMENT OR MAINTAINED IMPROPERLY BY EMCORE OR CAUSED TO FAIL SOLELY AS A
RESULT OF ANY COMPONENT, MATERIAL, PRODUCT OR SERVICE SUPPLIED BY EMCORE (OTHER
THAN THE PURCHASED ASSETS, PROVIDED THAT EMCORE HAS NOT BREACHED ANY
REPRESENTATION OR WARRANTY MADE IN THE ASSET PURCHASE AGREEMENT); OR ANY
PRODUCTS WITH A DEFECT SOLELY CAUSED BY THE DEFECTIVE WRITTEN EMCORE PROPERTY
DESIGN. EXCEPT AS PROVIDED IN THIS SECTION, OR IN ANY OTHER PROVISION OF THIS
AGREEMENT, HYTERA MAKES NO WARRANTIES, EXPRESS OR IMPLIED, WITH RESPECT TO THE
PRODUCTS HEREUNDER, INCLUDING ANY IMPLIED WARRANTIES RESPECTING MERCHANTABILITY
OR FITNESS FOR A PARTICULAR PURPOSE.


9.4    Additional Terms. The Product Warranty (a) is in addition to all other
warranties, express, implied, statutory and common law, (b) extends to the
Products' future performance, (c) survives for the warranty period Hytera's
delivery of the Products, EMCORE's receipt, inspection, acceptance, use of the
Products and payment for the Products, and the termination or expiration of this
Agreement, (d) inures to the benefit of EMCORE and its successors and permitted
assigns, and (e) may not be limited or disclaimed by Hytera. EMCORE's approval
of Hytera's materials, processes or similar requirements will not be construed
to relieve Hytera of any warranties, unless the Parties agreed otherwise. Any
applicable statute of limitations on EMCORE's claims for breach of warranty will
commence no earlier than the date on which EMCORE discovers or ought to discover
the breach.


10.    Indemnification. 


10.1    Indemnification. Subject to the terms and conditions of this Agreement,
a party (as "Indemnifying Party") shall indemnify, defend and hold harmless the
other Parties and their





--------------------------------------------------------------------------------





Representatives, Affiliates, officers, directors, employees, successors and
permitted assigns (collectively, "Indemnified Parties") against any and all
losses, damages, liabilities, claims, actions, judgments, settlements, interest,
awards, penalties, fines, costs, or expenses of whatever kind, including
reasonable attorneys' fees, fees and the costs of enforcing any right to
indemnification under this Agreement, incurred by any Indemnified Party
(collectively, "Losses"), arising out or resulting from any third-party Claim or
any direct Claim against Indemnifying Party alleging:


(a)    a breach or non-fulfillment of any of Indemnifying Party's
representations, warranties, or covenants set forth in this Agreement;


(b)    any negligent or more culpable act or omission of Indemnifying Party or
any of its Representatives (including any recklessness or willful misconduct) in
connection with Indemnifying Party's performance under this Agreement;


(c)    any bodily injury, death of any Person or damage to real or tangible
personal property caused by the willful or negligent acts or omissions of
Indemnifying Party or any of its Representatives;


(d)    any failure by Indemnifying Party or its Personnel to comply with any
applicable Laws; or


(e)    that any of Indemnifying Party's Intellectual Property used in the design
or production of the Products, or that is embodied in the Products, infringes
any Intellectual Property Right of a third party; provided, however, that,
without limitation of anything contained in Section 10.2, Indemnifying Party has
no obligations under this Section 10.1(e) with respect to Claims to the extent
arising out of:


(i)    any Specifications, design, technology, raw materials, manufacturing
parts or other materials provided by any Indemnified Party;


(ii)    Indemnified Party's marketing, advertising, promotion or sale or any
product containing the Products;


(iii)    use of the Products, including use of the Products in combination with
any products, materials or equipment supplied to EMCORE by a Person other than
Indemnified Party or its authorized Representatives, if the infringement would
have been avoided by the use of the Products or use of the Products not so
combined;


(iv)    any modifications or changes made to the Products by or on behalf of any
Person other than Indemnifying Party or its Representatives, if the infringement
would have been avoided without such modification or change; or


(v)    goods (including Products), products or assemblies manufactured by
Indemnified Party.


10.2    Exceptions and Limitations on Indemnification. The liability of each of
the Sellers as an Indemnifying Party under the indemnification provision in
Section 10.1 shall be joint and several. Notwithstanding anything to the
contrary in this Agreement, Indemnifying Party is not obligated to indemnify or
defend any Indemnified Party against any Claim or corresponding Losses resulting
directly from Indemnified Party's or its Personnel's:





--------------------------------------------------------------------------------





(a)    gross negligence or more culpable act or omission (including recklessness
or willful misconduct); or


(b)    bad faith or intentional failure to comply with any of its obligations
set forth in this Agreement.


11.    LIMITATION ON LIABILITY. EXCEPT FOR LIABILITY FOR BREACH OF
CONFIDENTIALITY OR INFRINGEMENT OR MISAPPROPRIATION OF INTELLECTUAL PROPERTY
RIGHTS, IN NO EVENT SHALL EITHER PARTY OR ITS REPRESENTATIVES BE LIABLE FOR
CONSEQUENTIAL, INDIRECT, INCIDENTAL, SPECIAL, EXEMPLARY, PUNITIVE OR ENHANCED
DAMAGES, LOST PROFITS OR REVENUES OR DIMINUTION IN VALUE, ARISING OUT OF OR
RELATING TO ANY BREACH OF THIS AGREEMENT, INCLUDING ANY LOSS OF PROFITS, LOSS OF
USE, DOWNTIME, LOSS OF SALES, LOSS OF FUTURE REVENUE, OR LOSS OF BUSINESS
REPUTATION OR OPPORTUNITY, FOR ANY BREACH OF THIS AGREEMENT, REGARDLESS OF (A)
WHETHER SUCH DAMAGES WERE FORESEEABLE, (B) WHETHER OR NOT IT WAS ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES AND (C) THE LEGAL OR EQUITABLE THEORY (CONTRACT,
TORT OR OTHERWISE) UPON WHICH THE CLAIM IS BASED, AND NOTWITHSTANDING THE
FAILURE OF ANY AGREED OR OTHER REMEDY OF ITS ESSENTIAL PURPOSE. EXCEPT FOR
LIABILITIES ARISING UNDER SECTIONS 2, 3.2, 4.1, 5.2, 5.3, 6.7, 7.1.3, 7.1.4,
7.1.5, 7.1.7, 7.1.6, 7.1.8, 7.1.9, 8, , 12, 13, 15 AND 16, THE AGGREGATE
LIABILITY OF HYTERA FOR CLAIMS RELATING TO A SPECIFIC PURCHASE ORDER PLACED
UNDER THIS AGREEMENT SHALL NOT EXCEED THE TOTAL AMOUNT TO BE PAID BY EMCORE TO
HYTERA UNDER THE APPLICABLE PURCHASE ORDER. HYTERA’S AGGREGATE LIABILITY UNDER
ALL SECTIONS OF THIS AGREEMENT SHALL NOT EXCEED US$5,544,450.


12.    Intellectual Property. 


12.1    Ownership. Each of the Parties acknowledges and agrees that:


(a)    each Party retains exclusive ownership of its Background Intellectual
Property Rights;


(b)    EMCORE does not transfer to Hytera any of its Background Intellectual
Property Rights, and Hytera may not use any of EMCORE's Background Intellectual
Property Rights other than to produce and supply Products to EMCORE hereunder;


(c)    Hytera does not transfer to EMCORE any of Hytera's Background
Intellectual Property Rights, except that Hytera grants to EMCORE and its
customers the right to resell Products or incorporate Products purchased from
Hytera into finished goods and to sell such finished goods to its customers;


(d)    all Foreground Intellectual Property Rights will be owned by EMCORE;


(e)    Hytera assigns to EMCORE all of Hytera's right, title and interest in and
to all Foreground Intellectual Property Rights, and, to the extent that any
Foreground Intellectual Property Rights are copyrightable works or works of
authorship (including computer programs, technical





--------------------------------------------------------------------------------





specifications, documentation, and manuals), the Parties agree that such works
are "works made for hire" for EMCORE under applicable copyright Laws;


(f)    Hytera shall only use the Foreground Intellectual Property Rights to
produce and supply Products to EMCORE; and


12.2    Prohibited Acts. Each of the Parties shall not:


(a)    take any action that interferes with the other Party's Intellectual
Property Rights, including such other Party's ownership or exercise thereof;


(b)    challenge any right, title or interest of the other Party in such other
Party's Intellectual Property Rights (other than as specifically related to one
party’s indemnification obligation to the other under Section 10.1(e);


(c)    make any claim or take any action adverse to such other Party's ownership
of its Intellectual Property Rights;


(d)    register or apply for registrations, anywhere in the world, the other
Party's Trademarks or any other Trademark that is similar to such other Party's
Trademarks or that incorporates such Trademarks in whole or in confusingly
similar part;


(e)    use any mark, anywhere, that is confusingly similar to the other Party's
Trademarks;


(f)    misappropriate any of the other Party's Trademarks for use as a domain
name without such other Party's prior written consent; or


(g)    alter, obscure or remove any of the other Party's Trademarks or trademark
or copyright notices or any other proprietary rights notices placed on the
products purchased under this Agreement (including Products), marketing
materials or other materials.


13.    Confidentiality. 


13.1    Scope of Confidential Information. From time to time during the Term,
either Party (as the "Disclosing Party") may disclose or make available to the
other Party (as the "Receiving Party") information about its business affairs,
goods and services (including any Forecasts), confidential information and
materials comprising or relating to Intellectual Property Rights, trade secrets,
third-party confidential information and other sensitive or proprietary
information. Such information, as well as the terms of this Agreement, whether
orally or in written, electronic or other form or media, and whether or not
marked, designated or otherwise identified as "confidential" constitutes
"Confidential Information" hereunder. Confidential Information does not include
information that at the time of disclosure and as established by documentary
evidence:


(a)    is or becomes generally available to and known by the public other than
as a result of, directly or indirectly, any breach of this Section 13 by the
Receiving Party or any of its Representatives;







--------------------------------------------------------------------------------





(b)    is or becomes available to the Receiving Party on a non-confidential
basis from a third-party source, provided that such third party is not and was
not prohibited from disclosing such Confidential Information;


(c)    was known by or in the possession of the Receiving Party or its
Representatives prior to being disclosed by or on behalf of the Disclosing
Party;


(d)    was or is independently developed by the Receiving Party without
reference to or use of, in whole or in part, any of the Disclosing Party's
Confidential Information; or


(e)    is required to be disclosed pursuant to applicable Law.


13.2    Protection of Confidential Information. The Receiving Party shall, (x)
for three years following the expiration or earlier termination of this
Agreement for any Confidential Information that does not constitute a trade
secret or (y) for any Confidential Information that constitutes a trade secret,
for so long as the trade secret is maintained by the Disclosing Party:


(a)    protect and safeguard the confidentiality of the Disclosing Party's
Confidential Information with at least the same degree of care as the Receiving
Party would protect its own Confidential Information, but in no event with less
than a commercially reasonable degree of care;


(b)    not use the Disclosing Party's Confidential Information, or permit it to
be accessed or used, for any purpose other than to exercise its rights or
perform its obligations under this Agreement; and


(c)    not disclose any such Confidential Information to any Person, except to
the Receiving Party's Representatives or Affiliates who need to know the
Confidential Information to assist the Receiving Party, or act on its behalf, to
exercise its rights or perform its obligations under this Agreement.


The Receiving Party shall be responsible for any breach of this Section 13
caused by any of its Representatives. At any time during or after the Term, at
the Disclosing Party's written request, the Receiving Party and its
Representatives shall, pursuant to Section 6.6(c), promptly return all
Confidential Information and copies thereof that it has received under this
Agreement. The Parties acknowledge that the Confidentiality Agreement, dated as
of August 9, 2019, entered into between SHCCL and EA (the "Confidentiality
Agreement") remains in full force and effect. For so long as the Confidentiality
Agreement remains in effect, in case of any discrepancy or ambiguity between the
terms under this Section 13 and those contained in the Confidentiality
Agreement, the terms of the Confidentiality Agreement shall prevail.
14.    Tangible Property. 


14.2    Bailment.
 
(a)    All Equipment and other tangible property of every description, including
supplies, materials, machinery, equipment, drawings, photographic negatives and
positives, artwork, copy layout, electronic data and other items, furnished by
EMCORE free of charge, either directly or indirectly, to Hytera or any
subcontractor to Hytera in connection with or related to this Agreement, or for
which Hytera has been at least partially reimbursed by EMCORE (collectively,
"Bailed





--------------------------------------------------------------------------------





Property") is and will at all times remain the property of EMCORE and be held by
Hytera on a bailment-at-will basis.


(b)    Only EMCORE has any right, title or interest in and to Bailed Property,
except for Hytera's limited right, subject to EMCORE's sole discretion, to use
the Bailed Property in the performance of Hytera's obligations under this
Agreement. Hytera shall not use the Bailed Property for any other purpose.
Hytera shall not commingle Bailed Property with the property of Hytera or with
that of a Person other than EMCORE or Hytera and shall not move any Bailed
Property from Hytera's premises without the prior written approval by EMCORE.
EMCORE may, at any time, for any reason and without payment of any kind, retake
possession of any Bailed Property via a prior notice without the necessity of
payment to Hytera, or a hearing or a court order, which rights, if any, are
waived by Hytera. Upon EMCORE's request, Bailed Property will be immediately
released to EMCORE or delivered to EMCORE by Hytera. Hytera's continued holding
of Bailed Property after demand has been made by EMCORE for delivery will impair
the value thereof, and, accordingly, EMCORE will be entitled to a court order of
possession without any need or proving damages or a bond. To the fullest extent
permitted by law, Hytera shall not allow any Encumbrance to be imposed on or
attach to the Bailed Property through Hytera or as a result of Hytera's action
or inaction, and Hytera hereby waives any Encumbrance that it may have or
acquire in the Bailed Property.


(c)    Hytera acknowledges and agrees that (a) unless otherwise agreed by
EMCORE, EMCORE is neither the manufacturer of the Bailed Property nor the
manufacturer's agent, (b) EMCORE will bail Bailed Property to Hytera for the
Parties’ benefit (if applicable), (c) Hytera will inspect the Bailed Property
and confirm that the Bailed Property is suitable and fit for its intended
purposes, of which Hytera is aware, and (d) EMCORE HAS NOT MADE AND DOES NOT
MAKE ANY REPRESENTATION OR WARRANTY WHATSOEVER, EITHER EXPRESS OR IMPLIED, AS TO
THE FITNESS, CONDITION, MERCHANTABILITY, DESIGN OR OPERATION OF THE BAILED
PROPERTY OR ITS FITNESS FOR ANY PARTICULAR PURPOSE OTHER THAN THE PURPOSE OF THE
AGREEMENT. Notwithstanding the foregoing, if the bailment relationship described
in this Section 14.1 is deemed to be a secured financing transaction, Hytera
grants to EMCORE a continuing security interest in any rights or interests it
may have in the Bailed Property.


14.2    Tooling Orders.  


(a)    Hytera may not charge EMCORE for the cost of manufacturing or procuring
any Tooling or other materials used in the production and sale of the Products
unless EMCORE agrees in writing, which agreement EMCORE shall not unreasonably
withhold, to reimburse Hytera for Hytera's actual reasonable costs of
manufacturing or procuring such Tooling or other materials (a "Reimbursement
Depreciation"). Payment for such Tooling or materials will be due only after (a)
EMCORE receipt of such Tooling or materials required by EMCORE, which will be
conducted at Hytera's sole cost and expense, (b) EMCORE has successfully
conducted a tooling audit in accordance with its requirements, for which it has
informed Hytera before making the Tooling or materials, and (c) Hytera has
provided to EMCORE detailed evidence documenting the actual costs incurred by
Hytera for such Tooling or materials, including copies of any invoice issued to
Hytera by any third party with respect thereto, or any other information
reasonably requested by EMCORE with respect to such Tooling or materials (which
may include CAD models and drawings) counted. EMCORE shall pay Hytera only the
actual cost of such Tooling or materials, not to exceed the authorized amount,
if any, stated in the applicable Reimbursement Depreciation.







--------------------------------------------------------------------------------





(b)    Such Tooling or other materials that are subject to a Reimbursement
Depreciation provided by EMCORE will become Bailed Property (and title thereto
will vest in EMCORE) immediately upon completion of all testing required by
EMCORE (provided that EMCORE will not be relieved of its obligation to pay for
such Tooling or materials in accordance with the terms of this Agreement) or, if
earlier, any payment by EMCORE to Hytera therefor. Any payments made by EMCORE
for Bailed Property are expressly intended by EMCORE to be held for the benefit
of any subcontractors or suppliers used by Hytera to fabricate the Bailed
Property that relates to such payments. EMCORE will not pay for any Tooling
necessary for the production of sample products unless otherwise provided in the
applicable Reimbursement Depreciation.


14.3    Maintenance; Risk of Loss. Hytera shall bear reasonably risk of loss of
and damage to storage Bailed Property for. EMCORE shall, at its own expense, for
the benefit of EMCORE, insure all Bailed Property with full and extended
coverage for all losses, for its full replacement value, in accordance with the
terms of Section 16. As and when it is commercially reasonable to do so, Hytera
shall, bear the cost and expense, maintain, repair, refurbish and replace Bailed
Property, unless otherwise agreed by EMCORE after good faith discussion. All
replacement parts, additions, improvements, and accessories for such Bailed
Property will automatically become EMCORE's property upon their incorporation
into or attachment to the Bailed Property. All replacements of Bailed Property
will also be EMCORE's property. Hytera shall replace any missing components of
or inserts to any Bailed Property.


14.4    Inventory. Hytera will maintain a written inventory of all Bailed
Property that sets forth a description and the location of all Bailed Property,
and provide a copy of this inventory to EMCORE upon request. Hytera shall mark
all Bailed Property permanently and conspicuously to identify it as the property
of EMCORE, and indicate EMCORE's name during the period of Term. Hytera shall
immediately sign any documents reasonably requested by EMCORE to evidence all of
EMCORE's rights to and interests in Bailed Property. Hytera grants to EMCORE a
limited and irrevocable power of attorney, coupled with an interest, to execute
and record on Hytera's behalf any documents with respect to Bailed Property that
EMCORE determines are reasonably necessary to reflect EMCORE's interest in the
Bailed Property.


14.5    Hytera's Property. Unless EMCORE otherwise agrees in writing to be
liable for related expenses, Hytera, at its sole expense, shall furnish, keep in
good condition, and replace in its sole determination when necessary all
Equipment and other items necessary or helpful for the production of the
Products (excluding Bailed Property, "Hytera's Property"). Hytera shall insure
Hytera's Property with full and extended coverage for all losses, for its full
replacement value, in accordance with the terms of Section 16.


15.    Inspection and Audit Rights. Hytera hereby grants to EMCORE and its
authorized Representatives access to Hytera's premises used in production of the
Products and all pertinent documents and other information about Products,
whether stored in tangible or intangible form, including any books, records and
accounts, in any way related to Hytera's performance under this Agreement
(including Hytera’s processes and procedures), Products, Bailed Property or any
payment or other transaction occurring in connection with this Agreement, for
the purpose of auditing Hytera's compliance with the terms of this Agreement,
including Hytera's charges for Products, or inspecting or conducting an
inventory of finished Products, work-in-process or raw-material inventory (other
than the information forbidden or restrained by Governmental Authorities or
Laws, or related personal information). Hytera agrees to cooperate fully with
EMCORE in connection with any such audit or inspection in necessary scope.
Hytera shall maintain, during the Term and for a period of





--------------------------------------------------------------------------------





three years after the Term, complete and accurate books and records and any
other financial information. Hytera shall segregate its records and otherwise
cooperate with EMCORE so as to facilitate any audit by EMCORE. Hytera shall
reimburse EMCORE for all additional amounts paid by EMCORE associated with
errors discovered during an audit after confirmation. EMCORE shall pay Hytera
for all lesser amounts paid by EMCORE associated with errors discovered during
an audit after confirmation. If reasonably requested by EMCORE, Hytera shall use
its best efforts to permit EMCORE and its Representatives to obtain from
subcontractors or other suppliers to Hytera the information and permission to
conduct the reviews specified with respect to Hytera in this Section 15.


16.    Insurance. During the Term and for a period of one year thereafter,
Hytera shall, at its own expense, maintain and carry in full force and effect
commercial general liability insurance (including property insurance), all-risk
property insurance covering all of Hytera's major Property, including Equipment
and inventory, for its full replacement value, with financially sound and
reputable insurers. Upon EMCORE's reasonable request, Hytera shall provide
EMCORE with a certificate of insurance evidencing the insurance coverage
specified in this Section.


17.    Miscellaneous. 


17.1    Further Assurances. Upon a Party's reasonable request and after good
faith discussion, the other Party shall bear the cost and expense to execute and
deliver all such further documents and instruments, and take all such further
acts, necessary to give full effect to this Agreement.


17.2    Relationship of the Parties. The relationship between Hytera and EMCORE
is solely that of vendor and vendee and they are independent contracting
parties. Nothing in this Agreement creates any agency, joint venture,
partnership or other form of joint enterprise, employment or fiduciary
relationship between the Parties. Neither Party has any express or implied right
or authority to assume or create any obligations on behalf of or in the name of
the other Party or to bind the other Party to any contract, agreement or
undertaking with any third party who is not a Party to this Agreement.


17.3    Entire Agreement. This Agreement, including and together with any
related exhibits, schedules and the applicable terms of any Purchase Orders,
constitutes the sole and entire agreement of the Parties with respect to the
subject matter contained herein and therein, and supersedes all prior and
contemporaneous understandings, agreements, representations and warranties, both
written and oral, with respect to such subject matter.


17.4    Survival. Subject to the limitations and other provisions of this
Agreement: (a) the representations and warranties of the Parties contained
herein will survive for any agreed period the expiration or earlier termination
of this Agreement; and (b) rights and obligations arising from Sections 1, 5,
6.5, 6.6, 9.3, 10, 11, 12, 13 and 17 of this Agreement, in order to give proper
effect to its intent, should survive such expiration or termination, will
survive the expiration or earlier termination of this Agreement. All other
provisions of this Agreement will not survive the expiration or earlier
termination of this Agreement.


17.5    Notices. All notices, requests, consents, claims, demands, waivers and
other communications under this Agreement (each, a "Notice") must be in writing
and addressed to the other Party at its address set forth below (or to such
other address that the receiving Party may designate from time to time in
accordance with this section). All Notices must be delivered by





--------------------------------------------------------------------------------





personal delivery, nationally recognized overnight courier or certified or
registered mail (in each case, return receipt requested, postage prepaid).
Notwithstanding the foregoing, solely for the purposes of Sections 3.2, 3.4(b),
7.2(e) and 7.2(h), notice by email to an individual designated in writing by the
receiving Party (with confirmation of transmission) will satisfy the
requirements of this Section 17.5. Except as otherwise provided in this
Agreement, a Notice is effective only (a) on receipt by the receiving Party, and
(b) if the Party giving the Notice has complied with the requirements of this
Section. Each Party shall written inform the other Party in time once the below
address changes.
Notice to Hytera:
Hytera Technology Park, No.3, 4th Baolong Road, Baolong Industrial City,
Longgang District, Shenzhen, China
 
Email: May.Si@hytera.com and copy
legal@hytera.com in the case of any legal dispute arises
 
Attention: Shenzhen Hytera Communications Co., Ltd.
Notice to EMCORE:
EMCORE Corporation
Attn: General Counsel
2015 Chestnut St.
Alhambra, CA 91803
 
Email: legal@emcore.com

17.6    Interpretation. For purposes of this Agreement: (a) the words "include,"
"includes" and "including" is deemed to be followed by the words "without
limitation"; (b) the word "or" is not exclusive; (c) the words "herein,"
"hereof," "hereby," "hereto" and "hereunder" refer to this Agreement as a whole;
(d) words denoting the singular have a comparable meaning when used in the
plural, and vice-versa; and (e) words denoting any gender include all genders.
Unless the context otherwise requires, references in this Agreement: (x) to
sections, exhibits, schedules, attachments, and appendices mean the sections of,
and exhibits, schedules, attachments and appendices attached to, this Agreement;
(y) to an agreement, instrument or other document means such agreement,
instrument or other document as amended, supplemented and modified from time to
time to the extent permitted by the provisions thereof; and (z) to a statute
means such statute as amended from time to time and includes any successor
legislation thereto and any regulations promulgated thereunder. The Parties
drafted this Agreement without regard to any presumption or rule requiring
construction or interpretation against the Party drafting an instrument or
causing any instrument to be drafted. The exhibits, schedules, attachments, and
appendices referred to herein are an integral part of this Agreement to the same
extent as if they were set forth verbatim herein.


17.7    Headings. The headings in this Agreement are for reference only and do
not affect the interpretation of this Agreement.


17.8    Severability. If any term or provision of this Agreement is invalid,
illegal or unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability does not affect any other term or provision of this Agreement.
Upon a determination that any term or provision is invalid, illegal or
unenforceable, the Parties shall negotiate in good faith to modify this
Agreement to effect the original intent of the Parties as closely as possible in
order that the transactions contemplated hereby be consummated as originally
contemplated to the greatest extent possible.







--------------------------------------------------------------------------------





17.9    Amendment and Modification. No amendment to, or rescission, termination
or discharge of, this Agreement is effective unless it is in writing and signed
by an authorized Representative of each Party.


17.10    Waiver.  


(a)    No waiver under this Agreement is effective unless it is in writing and
signed by an authorized representative of the Party waiving its right.


(b)    Any waiver authorized on one occasion is effective only in that instance
and only for the purpose stated, and does not operate as a waiver on any future
occasion.


(c)    None of the following constitutes a waiver or estoppel of any right,
remedy, power, privilege or condition arising from this Agreement:


(i)    any failure or delay in exercising any right, remedy, power or privilege
or in enforcing any condition under this Agreement; or


(ii)    any act, omission or course of dealing between the Parties.


17.1    Cumulative Remedies. All rights and remedies provided in this Agreement
are cumulative and not exclusive, and the exercise by either Party of any right
or remedy does not preclude the exercise of any other rights or remedies that
may now or subsequently be available at law, in equity, by statute, in any other
agreement between the Parties or otherwise.


17.12    Equitable Remedies. Each Party acknowledges and agrees that (a) a
breach by such Party of any of its obligations under Section 13 would give rise
to irreparable harm to the other Party for which monetary damages would not be
an adequate remedy and (b) in the event of a breach by such Party of any such
obligations, the other Party shall, in addition to any and all other rights and
remedies that may be available to such Party at law, at equity or otherwise in
respect of such breach, be entitled to equitable relief, including a temporary
restraining order, an injunction, specific performance and any other relief that
may be available from a court of competent jurisdiction, without any requirement
to post a bond or other security, and with requirements to prove actual damages
or that monetary damages will not afford an adequate remedy. Each Party agrees
that such Party will not oppose or otherwise challenge the appropriateness of
equitable relief or the entry by a court of competent jurisdiction of an order
granting equitable relief, in either case, consistent with the terms of this
Section 17.12.


17.13    Assignment. Each Party may not assign any of its rights or delegate any
of its obligations under this Agreement without the prior written consent of the
other Party. Each Party may assign any of its rights or delegate any of its
obligations to any Affiliate or to any Person acquiring all or substantially all
of the Party's assets after the above written consent approval of the other
Party. Any purported assignment or delegation in violation of this Section is
null and void. No assignment or delegation relieves the assigning or delegating
Party of any of its obligations under this Agreement.


17.14    Successors and Assigns. This Agreement is binding on and inures to the
benefit of the Parties and their respective permitted successors and permitted
assigns.





--------------------------------------------------------------------------------





17.15    No Third-Party Beneficiaries. Except as expressly set forth in the
second sentence of this Section 17.15, this Agreement benefits solely the
parties to this Agreement and their respective permitted successors and
permitted assigns. The Parties hereby designate each Indemnified Party as a
third-party beneficiary of Section 10.1, each EMCORE Party as third-party
beneficiaries of Section 9.3, each Hytera Party as third-party beneficiaries of
Section 5.6, each EMCORE Party and Hytera Party as a third-party beneficiary of
Section 5.7, having the right to enforce such Sections. Except as otherwise
provided in this Agreement, a person who is not a party to this Agreement shall
not have any rights under the Contracts (Rights of Third Parties) Ordinance
(Chapter 623 of the Laws of Hong Kong) to enforce any term of this Agreement.
This does not affect any right or remedy of a third party which exists, or is
available, apart from that ordinance.


17.16    Dispute Resolution. Any dispute, controversy or claim arising out of or
relating to this Agreement, or the breach, termination or invalidity hereof
(each, a "Dispute"), shall be submitted for negotiation and resolution to the
General Manager of Hytera (or to such other person of equivalent or superior
position designated by Hytera in a written Notice to EMCORE) and the SVP,
Operations of EMCORE (or to such other person of equivalent or superior position
designated by EMCORE in a written Notice to Hytera), by delivery of written
Notice (each, a "Dispute Notice") from either of the Parties to the other Party.
Such persons shall negotiate in good faith to resolve the Dispute. If the
Parties are unable to resolve any Dispute within 30 days after delivery of the
applicable Dispute Notice, either Party may initiate proceedings in accordance
with the provisions of Section 17.17 hereunder.


17.17    Governing Law; Submission to Jurisdiction. This Agreement, including
all exhibits, schedules, attachments and appendices attached hereto and thereto,
and all matters arising out of or relating to this Agreement, are governed by,
and construed in accordance with, the Laws of Hong Kong SAR, without regard to
the conflict of laws provisions thereof. The Parties agree that the United
Nations Convention on Contracts for the International Sale of Products does not
apply to this Agreement. Any controversy, difference or claim arising out of or
relating to this Agreement, the other Transaction Documents or the transactions
contemplated hereby or thereby , including the existence, validity,
interpretation, performance, breach or termination thereof or any dispute
regarding non-contractual obligations arising out of or relating to it, shall be
referred to and finally resolved by arbitration administered by the Hong Kong
International Arbitration Center (“HKIAC”) under the HKIAC Administered
Arbitration Rules in force when the notice of arbitration is submitted. The
arbitration shall be conducted in English, and the seat of arbitration shall be
Hong Kong SAR. Each party irrevocably submits to the exclusive jurisdiction of
such arbitration in any such action, proceeding or dispute.


17.18    Waiver of Jury Trial. Each Party acknowledges and agrees that any
controversy that may arise under this Agreement, including any exhibits,
schedules, attachments, and appendices attached to this Agreement, is likely to
involve complicated and difficult issues and, therefore, where applicable, each
such Party irrevocably and unconditionally waives any right it may have to a
trial by jury in respect of any legal action arising out of or relating to this
Agreement, including any exhibits, schedules, attachments, and appendices
attached to this Agreement, or the transactions contemplated hereby. Each Party
certifies and acknowledges that (a) no Representative of the other Party has
represented, expressly or otherwise, that such other Party would not seek to
enforce the foregoing waiver in the event of a legal action, (b) such Party has
considered the implications of this waiver, (c) such Party makes this waiver
voluntarily, and (d) such Party has been induced to enter into this Agreement
by, among other things, the mutual waivers and certifications in this Section.





--------------------------------------------------------------------------------





17.19    Counterparts. This Agreement may be executed in counterparts, each of
which is deemed an original, but all of which together is deemed to be one and
the same agreement. A signed copy of this Agreement delivered by e-mail or other
means of electronic transmission is deemed to have the same legal effect as
delivery of an original signed copy of this Agreement, if the party sending such
e-mail or other means of electronic transmission has received express
confirmation that the recipient party received the Agreement (not merely an
automatic email reply).


17.20    Force Majeure. Any delay or failure of either Party to perform its
obligations under this Agreement will be excused to the extent that the delay or
failure was caused directly by an event beyond such Party's control, without
such Party's fault or negligence and that by its nature could not have been
foreseen by such Party or, if it could have been foreseen, was unavoidable
(which events may include natural disasters, embargoes, explosions, riots,
infectious disease, wars or acts of terrorism) (each, a "Force Majeure Event").
Hytera's financial inability to perform, changes in cost or availability of
materials, components or services, market conditions or supplier actions or
contract disputes and EMCORE's financial inability to perform, market
conditions, customer actions or contract disputes will not excuse performance by
Hytera and EMCORE under this Section 17.21. A Party shall give the other Party
prompt written Notice of any event or circumstance that is reasonably likely to
result in a Force Majeure Event and the anticipated duration of such Force
Majeure Event. Each Party shall use all diligent efforts to end the Force
Majeure Event, ensure that the effects of any Force Majeure Event are minimized
and resume full performance under this Agreement. During any Force Majeure
Event, EMCORE may, at its option (a) purchase Products from other sources and
reduce the quantities hereunder by such quantities without liability to Hytera,
and require Hytera to reimburse EMCORE for any reasonable additional costs to
EMCORE of obtaining the substitute goods compared to the Prices for such
Products under this Agreement, (b) require Hytera to deliver to EMCORE all
finished Products, work in process or parts and materials produced or acquired
for work under this Agreement as are within the capabilities of Hytera and at
the Prices for the Products hereunder or following further negotiation under the
premise of capacity, or (c) require Hytera to provide Products from other
sources in quantities and at a time determined by both Parties and at the Prices
for the Products hereunder. If requested by either Party, the other Party shall,
within 10 days of such request, provide adequate assurances that a Force Majeure
Event will not exceed 60 days. If the delay due to the Force Majeure lasts more
than such 60-day period, EMCORE or Hytera may immediately terminate this
Agreement. The rights granted to Hytera and EMCORE with respect to excused
delays or failure to perform under this Section 17.21 are intended to limit
Hytera's and EMCORE’s liabilities under theories of force majeure, commercial
impracticability, impracticability or impossibility of performance, or failure
of presupposed conditions or otherwise.


17.21    No Public Announcements or Trademark Use. Unless expressly permitted
under this Agreement, neither Party shall either:


(a)    make any statement (whether oral or in writing) in any press release,
external advertising, marketing or promotion materials regarding the subject
matter of this Agreement, the other Party or its business unless:


(i)    it has received the express written consent of the other Party, not to be
unreasonably withheld or delayed; or


(ii)    it is required to do so by Law or under the rules of any stock exchange
to which it is subject.





--------------------------------------------------------------------------------





(b)    use any of the other Party's Trademarks without the prior written consent
of the other Party.


Each Buyer acknowledges and agrees that EMCORE is entitled to (without further
consent of Buyers) and intends to disclose publicly this Agreement, and the
terms set forth in this Agreement and the Transaction Documents, by filing the
Agreement and, if applicable, the Transaction Documents on a Current Report on
Form 8-K (and any amendments thereto) with the U.S. Securities and Exchange
Commission. EMCORE acknowledges and agrees that Hytera is entitled to (without
further consent of Buyers) and intends to disclose publicly some content of this
Agreement and the Transaction Documents in accordance with the rules of the
securities law of P.R.C and Shenzhen Stock Exchange.
(signature page follows)





--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first set forth above.


SHENZHEN HYTERA COMMUNICATIONS CO., LTD.
 
By /s/ Josh Tan
Name: Josh Tan
Title: Deputy General Manager



 
HYTERA COMMUNICATIONS (HONG KONG) COMPANY LIMITED
 
 
By /s/ Josh Tan
Name: Josh Tan
Title: Deputy General Manager


 
EMCORE CORPORATION
 
 
By /s/ Jeffrey Rittichier
Name: Jeffrey Rittichier
Title: CEO






--------------------------------------------------------------------------------





Schedule 1
GOODS
(see attached)
Exhibit A
Form of VMI Agreement
(see attached)















